Citation Nr: 0427584	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  00-04 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) that, in part, denied the claim for 
service connection for impairment of the left knee.  In March 
2004, the Board remanded the appeal for further development.

In a March 2000 statement, the veteran's representative 
informed VA that the veteran desired a personal RO hearing.  
Accordingly, in a June 2004 letter, VA notified the veteran 
of the scheduled hearing.  By a July 2004 letter, the veteran 
withdrew his request for a hearing.  


FINDING OF FACT

A left knee condition is not related to or due to any 
incident in service.  


CONCLUSION OF LAW

A left knee condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 was enacted during the pendency of this appeal.  Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [hereinafter 
VCAA].  This liberalizing law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical and lay evidence necessary to substantiate his 
claim.  In a May 2003 letter, VA informed the veteran of the 
information and evidence necessary to substantiate a claim 
for service connection.  Additionally, the veteran was 
provided with a copy of the appealed September 1998 rating 
decision, February 2000 Statement of the Case, January and 
July 2003 Supplemental Statements of the Case, and March 2004 
Board Remand.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain on his behalf.  Specifically, 
in the May 2003 letter, VA asked the veteran to identify the 
name and address of any person, agency or company that has 
records relevant to his claim, including medical records, so 
that VA could request those records on his behalf.  VA also 
asked the veteran to submit any private medical records in 
his possession.  Additionally, VA informed the veteran that 
VA would help obtain relevant records, including medical and 
employment records and records from any federal agencies, but 
that the veteran must provide enough information about the 
records so that VA could request them on his behalf.  
Furthermore, VA informed the veteran that it is his 
responsibility to ensure that VA receives all the evidence 
necessary to support his claim.  Moreover, in July 2004, VA 
provided the veteran with another opportunity to submit 
additional evidence concerning his appeal.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  Given 
that the original rating decision predated the enactment of 
the VCAA, the Board finds that any defect in the timing of 
the provision of notice was properly cured when the RO 
furnished the veteran the May 2003 letter, and subsequently 
re-adjudicated his claim in July 2003.  Hence, any defect 
with respect to the VCAA notice requirement was harmless 
error.

For the above reasons, the Board finds that the RO's notice 
in May 2003 substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of the VA and claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (pre-
adjudicatory notice and the content of the notice 
requirement, pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, VA examination reports, and assertions made by the 
veteran in support of his claim.  The Board observes that all 
relevant VA treatment reports have been obtained.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim on the 
basis of the current record poses no risk of prejudice to the 
veteran.  See Bernard, 4 Vet. App. at 394.  

Factual Background

The veteran's service medical records include a December 1968 
entrance examination report that reflects no abnormalities of 
the left knee.  A November 1969 consultation sheet notes 
complaints of pain in the left knee occasionally in the 
morning, and that symptoms occur spontaneously.  Lastly, a 
June 1970 separation examination report reflects no 
abnormalities of the left knee.  

VA Medical Center (VAMC) treatment notes from November 1996 
to July 2003 reflect intermittent treatment for left knee 
pain.

A March 1998 VA orthopedic examination report reflects a 
history of falling down a hill in 1970 during basic training, 
injuring the left knee.  The veteran stated that he was not 
hospitalized but went to the clinic, where he received x-rays 
and medication.  The veteran complained of pain, stiffness, 
and sometimes swelling and instability of the left knee.  He 
indicated no heat or redness.  He stated that his left knee 
gets stiff when he walks and that he treats it with pills.

The examiner noted walking as a precipitating factor and 
medication as an alleviating factor.  There was no use of 
crutches, braces, canes or corrective shoes.  There was no 
history of surgery, dislocation, or inflammatory arthritis.  
The examiner noted that the veteran worked for 15 years at a 
bottling company, was let go because of alcohol drinking, and 
then worked part-time as a custodian on and off for 6 years.  

Physical examination revealed that the veteran walked erect 
and had no list or tilt, but had a limp and held his left 
knee stiff.  The veteran could rise on his toes easily and on 
his heels slowly.  Range of motion was extension to 0 degrees 
bilaterally and flexion to 130 degrees on the right and 125 
degrees on the left.  There was no instability of the right 
or left knee to manual medial or lateral counter pressure.  
Drawer sign was negative bilaterally.  Circumference of the 
knees was 40.1 cm on the right and 41.2 cm on the left.  X-
rays of the left knee showed a spur at the insertion of the 
quadriceps tendon and a bone infarct or endochondroma of the 
left distal femur.  The diagnosis was spur at the insertion 
of the quadriceps tendon, left, and either bone infarct or 
endochondroma of the left distal femur.

A March 1998 VA general examination report reflects a history 
of a chronic left knee problem since 1970 that has been 
intermittent throughout the years.  The diagnosis was a 
chronic left knee problem, intermittent since 1970.

A March 2000 letter from a VA physician states that the 
veteran is being followed for left knee pain found with 
arthritis per MRI.  The physician then states that the 
veteran related having pain after a fall in service and that 
this could certainly predispose him to the early onset of a 
painful, limiting arthritis in this joint.  

A December 2000 VA orthopedic examination report reflects a 
history of pain and stiffness in the left knee since an 
injury in basic training.  The veteran stated that he used 
analgesics and anti-inflammatory medicines, that he had no 
surgery on the knee, and that he does not have flare-ups.  

Physical examination revealed mild effusion and mild waste of 
quadriceps but no instability or weakness.  Range of motion 
of the left knee was 0 to 130 degrees and painless but with 
mild effusion.  The examiner noted that December 2000 x-rays 
of the left knee showed bone infarction for enchondroma 
without joint significant pathology.  The diagnosis was 
degenerative arthritis of the left knee with mild synovitis.  
The examiner opined that, based on physical examination and 
review of the records, the veteran's present condition is not 
connected with a service injury.  The examiner explained that 
there is no evidence in the records of a reported accident.  
The examiner acknowledged that the veteran complained about 
his left knee and was treated in the clinic with analgesics 
and anti-inflammatories.  The examiner noted that the veteran 
was working full duty for 20 years after discharge, and that 
two physicians from his bottling company never treated him 
for his left knee condition.  The examiner also stated that 
he is completely in agreement with Dr. Session of the VAMC in 
1999.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2003)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2003); see 38 C.F.R. § 3.309 (2003).  

The Board observes that the veteran's service medical records 
contain only one reference to his left knee.  A November 1969 
consultation sheet noted complaints of pain in the left knee 
occasionally in the morning with symptoms occurring 
spontaneously.  In this regard, the Board observes that the 
veteran did not allege an injury to his knee at that time.  
In addition, the veteran's June 1970 separation examination 
report showed no abnormalities of the left knee.  Moreover, 
post-service medical records fail to establish a link between 
his current left knee condition and service.  Furthermore, 
the Board observes the December 2000 VA examiner's opinion 
that the veteran's present left knee condition is not related 
to an in-service injury.  

The Board notes that the December 2000 VA examiner stated 
that he was in agreement with Dr. Sessions of the VAMC in 
1999.  The Board observes, however, that the record contains 
no particular opinion of Dr. Sessions dated in 1999.  The 
Board does note a March 2000 letter that indicates that it is 
Dr. Session's opinion that the veteran's fall in service 
could certainly predispose him to the early onset of a 
painful, limiting arthritis in this joint.  In this regard, 
the Board observes that the VA examiner acknowledged this 
statement of a possible relationship but, in light of the 
record and examination findings, still opined that the 
veteran's left knee condition is not related to service.  

In addition, the Board acknowledges that a March 1998 VA 
examiner diagnosed the veteran with a chronic left knee 
problem, intermittent since 1970.  The Board notes that this 
statement could be viewed as relating the veteran's current 
left knee condition to service.  However, the Board observes 
that this statement appears to merely reflect a recordation 
of historical information relayed by the veteran, rather than 
indicating a medical opinion relating the veteran's current 
left knee condition to service.  In this regard, the Board 
observes that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The Board also acknowledges the veteran's contentions that he 
injured his left knee during basic training and that his 
current left knee condition is related to that in-service 
injury.  The Board observes, however, that the veteran, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left knee condition; 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee condition is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



